DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-9, in the reply filed on 8/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/12/2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/26/2019 and 11/13/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Foreign language documents filed without a corresponding English language translation are being considered inasmuch as they can be understood on their face, including Figures and English language abstracts.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a culture unit, for containing a cell culture liquid (claim 1)
a gas supply unit…for transmitting a culture gas into the culture unit (claim 1)
a first pressure unit… for applying a pressure to the cell culture liquid in the culture unit (claim 1)
at least one inspecting unit…for receiving the cell culture liquid for inspection (claim 1)
a second pressure unit…to apply one of a positive pressure and a negative pressure to the cell culture liquid in the at least one inspecting unit (claim 8)
a culture-liquid transmitting unit…for transmitting the cell culture liquid into the culture unit (claim 9)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 recites “a culture-liquid transmitting unit…for transmitting the cell culture liquid into the culture unit”, a term invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, as discussed in the 112(b) section below. A means- (or step-) plus-function limitation that is found to be indefinite under 35 U.S.C. 112(b)  based on failure of the specification to disclose corresponding structure, material or act that performs the entire claimed function also lacks adequate written description (MPEP 2181). The specification states that “The culture unit 10 is connected with a culture-liquid transmitting unit 70, in which the culture-liquid transmitting unit 70 is used for transmitting the cell culture liquid into the culture unit 10” (para. 16), but this is merely a restatement of the claim language and does not provide adequate written description support for the claim limitation under 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the gas" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 5, from which claim 6 depends, recites multiple gases and it is unclear to which one claim 6 is referring.
Regarding claim 9, claim limitation “a culture-liquid transmitting unit…for transmitting the cell culture liquid into the culture unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification states that “The culture unit 10 is connected with a culture-liquid transmitting unit 70, in which the culture-liquid transmitting unit 70 is used for transmitting the cell culture liquid into the culture unit 10” (para. 16), but this is merely a restatement of the claim language and does not disclose any particular structure for the claim limitation. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (US Patent Application Publication 2009/0209035).
Regarding claim 1, Watanabe discloses a cell culture device (Abstract) (Figs. 1, 20-21, sheets 1, 20-21, of 29) comprising:
a culture unit (2) (para. 60) for containing cell culture liquid (para. 60, 62, 67);
a gas concentration adjustor (260) connected with the culture unit (2) and used for transmitting a culture gas into the culture unit (para. 139-140, 147) (Fig. 20) (reads on the claimed gas supply unit, a limitation that invokes 112(f) and has been interpreting as covering gas bottles and a gas mixer for supplying gas and equivalents thereof, consistent with Applicant’s specification);
a first pressure unit connected with the culture unit (2) and used for applying a pressure to the cell culture liquid in the culture unit (para. 63, 67, 114, 139, 142) (Figs. 1, 20) (either the pressure apparatus 27 and corresponding diaphragm, which acts as a pump to apply pressure the cell culture liquid, or the pump 252, would read on the claimed first pressure unit, a limitation that invokes 112(f) and has been interpreting as covering a one of a pump and a piston for applying a pressure to the cell culture liquid and equivalents thereof, consistent with Applicant’s specification); 
a flow sensor (268) connected with the culture unit (2) and used for receiving the cell culture liquid for inspection (para. 139, 145) (Fig. 20) (reads on the claimed at least one inspecting unit, a limitation that invokes 112(f) and has been interpreting as covering one of a magnetic bead separation unit, an acidity inspecting unit, and a viability inspecting unit for inspecting a cell culture liquid and equivalents thereof, consistent with Applicant’s specification; a flow sensor a structural equivalent for inspecting a cell culture liquid); and
a controller (262) electrically coupled with the culture unit, the first pressure unit, the gas supply unit, and the at least one inspecting unit and used for monitoring corresponding condition parameters to determine respective operations (para. 140-147) (Figs. 20-21) (reads on the claimed control unit).
Regarding claim 2, Watanabe discloses wherein the pressure applied by the first pressure unit is a positive pressure (para. 63, 67, 114, 139, 142).
Regarding claim 3, Watanabe discloses wherein the first pressure unit is a pump, as set forth in the rejection of claim 1, above. 
Regarding claim 8, Watanabe discloses wherein the first pressure unit comprises a pressure apparatus (27), as set forth above, and wherein the device further comprises a pump (252) connected with the at least one inspecting unit (268) and to apply a positive pressure to the cell culture liquid in the at least one inspecting unit (268) (para. 139-145) (Fig. 20) (the pump reads on the claimed second pressure unit, a limitation that invokes 112(f) and has been interpreting as pistons to apply one of a positive pressure and a negative pressure to the cell culture liquid in the at least one inspecting unit and equivalents thereof, consistent with Applicant’s specification).
Regarding claim 9, Watanabe discloses a culture fluid tank (248) connected with the culture unit (2) and from which the cell culture liquid is transmitted into the culture unit (para. 139) (Fig. 20) (reads on the claimed culture-liquid transmitting unit).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US Patent Application Publication 2009/0209035).
Regarding claim 4, Watanabe discloses a plurality of valves (254, 256) disposed between the culture unit (2) and the flow sensor (268) (at least one inspecting unit) (para. 139) (Fig. 20), one (256) of the valves being electrically connected with the control unit (para. 139-140, 145) (Figs. 20-21), the control unit controlling the valve to be in one of an open state and a close state so as to control flow between the culture unit and the flow sensor (at least one inspecting unit) (para. 139-140, 145).
Watanabe is silent as to the control unit being electrically connected to the other valve (254) of the plurality of valves and controlling the valve to be in one of an open state and a close state so as to control flow between the culture unit and the at least one inspecting unit.
Nonetheless, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP §2144.04). Providing an electrical connection between the other valve (254) and the control unit would require mere duplication of the control unit-valve electrical connection already disclosed by Watanabe as discussed above, and would provide the advantage of allowing greater control over culture liquid flow throughout the device.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US Patent Application Publication 2009/0209035) in view of Grimaldi et al. (US Patent Application Publication 2010/0203620).
Regarding claim 5, Watanabe discloses wherein the gas supply unit (260) supplies N2, CO2, and O2 in desired amounts (para. 147) and thus it is understood that the gas supply unit necessarily comprises a plurality of gas sources including an N2- source, a CO2 source, and an O2 source.
Watanabe is silent as to the gas supply unit including a plurality of gas bottles, each of the plurality of gas bottles being used for containing a gas; and a gas mixer, connected with the plurality of gas bottles, used for receiving at least two gases to form the culture gas.
Grimaldi et al. discloses a cell culture device (Abstract) (Fig. 3, sheet 3 of 3) comprising an incubator for culturing cells (10) (para. 18) and an element for delivering a mixture of predetermined gases to the incubator (para. 48), the element comprising a bottle (33a) used for containing a gas such as CO2 and a gas mixer (33) connected with the gas bottle for providing the mixture to the incubator (para. 48-49) (Fig. 3). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the gas supply unit disclosed by Watanabe to comprise a plurality of gas bottles, each of the plurality of gas bottles being used for containing a gas (e.g., N2, CO2, and O2, respectively, as suggested by Watanabe) and a gas mixer, connected with the plurality of gas bottles, used for receiving at least two gases to form the culture gas, based on the teachings of Grimaldi et al., in order to provide a mechanism for introducing a culture gas having a particular admixture into the cell culture unit, e.g., a gas mixture having a CO2 concentration conducive to a desired cell culture process. 
Regarding claim 6, Watanabe discloses at least one of N2, CO2, and O2, as set forth above. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US Patent Application Publication 2009/0209035) in view of Akra et al. (US Patent Application Publication 2014/0038258).
Regarding claim 7, Watanabe discloses wherein the culture unit is configured to cultivate a tissue therein (Abstract, para. 3).
Watanabe is silent as to wherein the at least one inspecting unit is at least one of a magnetic-bead separation unit, an acidity-inspecting unit and a viability-inspecting unit.
Akra et al. discloses a bioreactor device for cultivating a tissue therein (Abstract). Akra et al. discloses that it is desirable to provide the bioreactor with a sensor for sensing pH in a cell culture solution to ensure that pH remains at an optimal level thereby improving the quality and stability of the cultivated tissue (para. 24).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the at least one inspecting unit disclosed by Watanabe to comprise a pH sensor (reads on an acidity-inspecting unit, as pH is a measure of acidity), as taught by Akra et al., in order to maintain a desired pH in the culture liquid and improve tissue quality and stability. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Takagi et al. (US Patent Application Publication 2005/0048643) is directed to applying a pressure to a cultivated tissue using a pump.
Takagi (US Patent Application Publication 2001/0021529) is directed to applying a pressure to a cell culture using a piston.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799